Citation Nr: 0310286	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for Meniere's 
syndrome.  

2.  Entitlement to an initial disability rating greater than 
20 percent for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than April 18, 
1990 for the award of service connection for right ear 
hearing loss.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service with the U.S. Army from 
November 1952 to September 1954.  He also had a period of 
service with the U.S. Air Force Reserve from November 1951 to 
November 1952, with a period of active duty for training from 
August 9, 1952 to August 23, 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board notes that the veteran's disagreement with the May 
2000 rating decision originally included the issues of 
service connection for right ear hearing loss, an earlier 
effective date for service connection for left ear hearing 
loss, and an earlier effective date for service connection 
for tinnitus, to include clear and unmistakable error in a 
prior rating decision.  By rating decision dated in March 
2001, the RO resolved the first issue in the veteran's favor.  
Decision Review Officer Informal Conference Reports dated in 
January 2001 and March 2001 indicated that the veteran 
withdrew his appeal with respect to the remaining issues.  

With respect to the third issue listed above, review of the 
claims folder reveals that the RO characterized the claim for 
an earlier effective date as one for bilateral hearing loss.  
However, the March 2001 rating decision appealed only granted 
service connection for right ear hearing loss, such that the 
subsequent notice of disagreement from the veteran can relate 
only to the effective date for that disability.  Therefore, 
the Board has phrased the issue as set forth above.  The 
Board observes that the veteran had a previous appeal for an 
earlier effective date for service connection for left ear 
hearing loss was addressed and denied by the Board in its 
April 1998 decision.  If the veteran wished to seek an 
earlier effective date for service connection left ear 
hearing loss, he would need to submit new and material 
evidence on that issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Board denied service connection for Meniere's 
syndrome in an April 1998 decision that was affirmed on 
appeal.  

3.  Evidence received since the April 1998 Board decision is 
not duplicative or cumulative of evidence previously of 
record and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.  

4.  The competent and probative medical evidence record does 
not show that the veteran currently suffers from Meniere's 
syndrome.  

5.  No complex or controversial medical question with respect 
to the claim for service connection for Meniere's syndrome 
has been presented in this case.

6.  The veteran has Level V hearing loss in the right ear and 
Level VI hearing loss in the left ear.  

7.  The RO received the veteran's original claim for service-
connected disability compensation, for disorders including 
hearing loss, on April 18, 1990.  


CONCLUSIONS OF LAW

1.  The April 1998 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2002).

2.  Since the Board decision, new and material evidence has 
been received to reopen the claim for service connection for 
Meniere's syndrome.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).    
3.  Service connection for Meniere's syndrome is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

4.  An opinion from an independent medical expert on the 
issue of service connection for Meniere's syndrome is not 
warranted.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002); 38 
C.F.R. § 20.901(d) (2002).

5.  The criteria for an initial disability rating greater 
than 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2002); 38 C.F.R. § 4.87 
(1998).

6.  The criteria for an effective date earlier than April 18, 
1990 for the award of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the May 2000 and March 2001 rating 
decisions, the October 2000 and July 2002 statements of the 
case, and March 2001 supplemental statement of the case, the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in a July 2002 letter 
to the veteran issued in response to a separate claim, the RO 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or obtain evidence for the appeal.  
Also, in the July 2002 statement of the case, the RO set 
forth the text of the amended regulations pertaining to the 
VCAA's notice and assistance requirements.  Accordingly, the 
Board is satisfied that the veteran has received all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

With respect to the duty to assist, the RO has secured all 
available service and service medical records and VA medical 
records, as well as relevant medical examinations and 
opinions.  The Board finds that additional examinations or 
opinions are not necessary to decide the appeal.  See 
38 U.S.C.A. § 5103A(d).  Private medical records submitted by 
the veteran or obtained on his behalf are not relevant to the 
current inquiries.  Therefore, the Board finds that the 
veteran has received the requisite assistance in the 
development of evidence for his claim.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  The RO received the veteran's claim to reopen the 
service connection claim for Meniere's syndrome in June 1999.  
Therefore, the amended regulations are not for application.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


New and Material Evidence

In an April 1998 decision on appeal, the Board denied service 
connection for Meniere's syndrome.  This decision confirmed 
the RO's prior denials.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which affirmed the Board decision.  Therefore, the Board's 
April 1998 decision, which subsumes the prior RO decisions, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO's May 2000 rating decision did 
not consider the question of whether new and material 
evidence had been received to reopen the claim, but rather 
addressed the merits of the claim.  The law confers on the 
Board jurisdiction to consider previously adjudicated claims 
only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.       

In the April 1998 decision, the Board denied service 
connection for Meniere's syndrome because there was no 
evidence that the veteran had the disease.  Evidence 
considered at that time consisted of service records, service 
medical records, various private medical records, VA 
treatment records, VA examinations reports, and multiple oral 
and written statements from the veteran.  

The Board finds that new and material evidence has been 
received since the April 1998 Board decision.  Although 
evidence received from the veteran is primarily cumulative or 
duplicative of previously considered evidence, the report of 
a February 2001 VA examination specifically addresses the 
question of whether the veteran has Meniere's syndrome.  Such 
evidence is new and so significant that it must be considered 
with all the evidence of record to properly adjudicate the 
veteran's claim.  38 C.F.R. § 3.156(a).  As there is new and 
material evidence, the claim is reopened.  38 U.S.C.A. § 
5108.  To that extent, the appeal is allowed.  


Service Connection for Meniere's Syndrome

As discussed above, the claim for service connection for 
Meniere's syndrome is reopened.  Initially, the Board notes 
that, because the RO previously considered the claim on its 
merits, there is no suggestion that the veteran will be 
prejudiced by the Board's proceeding to do so as well.  
Bernard, 4 Vet. App. at 392-94.

Factual Background

Service medical records are limited; most of the original 
records were apparently destroyed in the fire at the National 
Personnel Records Center.  The September 1954 separation 
examination report showed no abnormalities found on 
examination, but included notations of a history of fungal 
infection in the ears, chronic tinnitus, and frequent 
treatment for ear condition.    

VA medical records dated in the 1980s and 1990s reflected 
complaints of longstanding tinnitus, as well as episodic 
dizziness, lightheadedness, sweating, and some loss of 
consciousness.  Entries from December 1985 questioned whether 
the tinnitus with associated loss of balance was secondary to 
high blood pressure or ear pathology.  Notes dated in 
February 1986 characterized some complaints as vertigo.  
Notes dated in August 1991, after further evaluation, 
indicated that the dizziness, lightheadedness, and syncope 
were not secondary to inner ear pathology.  

In July 1999, the veteran presented to VA with a reported 
diagnosis of Meniere's disease many years ago.  He described 
a recent increase in vertigo episodes.  The physician 
discussed the veteran's audiology test results, showing 
stabilization of hearing loss, which was atypical of 
Meniere's.  The assessment was likely Meniere's disease, 
though additional evaluation was requested.  Results of 
electronystagmography (ENG) performed in August 1999 revealed 
normal peripheral vestibular function, though some abnormal 
test results were noted as possibly attributable to central 
nervous system dysfunction, effects of medication, or the 
veteran's inability to stay on task.  Audiology testing and 
retesting also performed in August 1999 showed that 
volunteered puretone averages did not correlate to speech 
reception thresholds.  

VA neurologic consultation records dated in November 1999 
included reference to a long history of hearing loss and 
tinnitus with a prior diagnosis of Meniere's disease for 
which he took medication.  It was noted that ENG was normal.  
After review of medical history and physical examination, the 
assessment was symptoms of progressive hearing loss, 
tinnitus, and episodes of vertigo versus dizziness that could 
be related to Meniere's disease.  However, the physician 
wanted to consider other possible causes, including cardiac 
problems and medications or brain lesion.  On follow up in 
January 2000, the physician stated that magnetic resonance 
imaging (MRI) performed later in November 1999 showed no 
significant abnormality.  He referred the veteran for follow 
up with the ears, nose, and throat clinic for his Meniere's 
disease.         

In February 2001, the veteran was afforded a VA examination 
with a Board-certified otolaryngologist.  He described a 49-
year history of hearing loss and tinnitus and a 12- to 15-
year history of vertigo.  The episodes occurred about once a 
week, usually upon awakening or while reclining.  There was 
no aural fullness, otalgia, or otorrhea.  He had a history of 
noise exposure but no history of head injury, aural surgery, 
syphilis, or use of ototoxic medication.  Physical 
examination of the ears was normal.  There was no response to 
Weber test.  Rhine test was positive bilaterally.  
Audiometric examination was also performed.  The examiner 
reviewed and discussed findings from service medical records 
and VA medical records, including the January 2000 neurology 
consultation.  The examiner found that the veteran had 
hearing loss and tinnitus secondary to noise exposure.  He 
concluded that the veteran did not have Meniere's disease, 
explaining that the syndrome had a different type of hearing 
loss (mainly, a low frequency sensorineural loss), vertigo, 
and general clinical picture than what the veteran exhibited.  
He added that the hearing loss was easily accounted for by 
noise exposure and that the vertigo was most likely a benign 
positional vertigo that would not be related to service.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

After complete review of the claims folder, the Board finds 
that the preponderance of the evidence is against service 
connection for Meniere's syndrome. Id.  Specifically, 
evidence showing the current existence of the disorder at 
issue is required in order to establish service connection.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the competent medical 
evidence of record fails to demonstrate that the veteran 
currently has the disorder.  That is, the February 2001 VA 
examiner concluded that the veteran did not have Meniere's 
disease.  He explained that the hearing loss and tinnitus was 
attributable to noise exposure and that the vertigo was not 
associated with the disease.  See Cromley v. Brown, 7 Vet. 
App. 376 (1995) (defining Meniere's disease as "a disorder 
of the membranous labyrinth of the inner ear that is marked 
by recurrent attacks of dizziness, tinnitus, and deafness") 
(quoting Webster's Medical Desk Dictionary 422 (1986)).  

The Board observes that early VA medical records also 
indicated that the veteran's symptoms were not attributed to 
inner ear pathology.  The Board acknowledges that recent VA 
medical records refer to a history of a diagnosis of 
Meniere's disease with apparent continuation of that 
diagnosis.  However, the Board's own review of all the 
medical evidence of record reveals no earlier diagnosis of 
Meniere's syndrome.  Moreover, the February 2001 VA examiner 
considered the recent VA medical records concerning a 
possible diagnosis of Meniere's syndrome and concluded that 
the veteran's clinical presentation was not consistent with 
the disease.  The Board finds this medical opinion to be 
credible and probative on the issue of service connection.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  As there is no competent and 
probative medical evidence showing a current diagnosis of 
Meniere's syndrome, service connection for the disorder 
cannot be established.  

The Board emphasizes that, the veteran, as a lay person, is 
not competent to offer an opinion as to whether his symptoms 
are properly diagnosed as Meniere's syndrome.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Moreover, as 
a lay person, the veteran is not competent to state whether 
he was previously diagnosed with Meniere's by a medical 
professional.  "[T]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board notes that, in a May 2001 statement, the veteran 
asks VA to authorize a second opinion to be obtained from a 
private facility named by the veteran.  This statement may be 
construed as a request to the Board to obtain an independent 
medical expert opinion.  Pursuant to VA law and regulation, 
the Board may secure an independent medical expert opinion 
when, in the Board's judgment, it is warranted by the medical 
complexity or controversy involved in the appeal.  
38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 20.901(d).  In 
this case, the Board finds no such medical complexity or 
controversy.  The opinion from the February 2001 examiner 
provides adequate explanation and support for his conclusion 
and does not suggest the existence of any complex or 
controversial matter.  

Finally, the Board acknowledges that, in a January 2000 
statement, the veteran alleged clear and unmistakable error 
in prior VA decisions, as well as the Court decision, that 
denied service connection for Meniere's syndrome.  However, 
the Board emphasizes that each of the RO's previous rating 
decisions addressing the issue was subsumed by the April 1998 
Board decision on appeal.  38 C.F.R. 
§ 20.1104.  Therefore, the RO's rating actions are not 
subject to collateral attack on the basis of clear and 
unmistakable error.  Donovan v. West, 158 F.3d 1377, 1381-82 
(Fed. Cir. 1998).  Moreover, the April 1998 Board denial of 
service connection for Meniere's syndrome is not subject to 
review for clear and unmistakable error because it was 
affirmed on appeal by the Court.  38 C.F.R. § 20.1400(b)(1).  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000) (upholding the validity of 38 C.F.R. § 
20.1400(b)).  Therefore, there is no adjudicative action 
subject to the veteran's allegation of clear and unmistakable 
error.        


Increased Rating for Bilateral Hearing Loss

Factual Background

The RO established service connection for left ear hearing 
loss in a November 1994 rating decision.  The effective date 
of the award was April 18, 1990.  It assigned a 
noncompensable (zero percent) evaluation.  Subsequently, in a 
March 2001 rating decision, the RO granted service connection 
for right ear hearing loss effective from April 18, 1990.  It 
established a disability rating of 20 percent for bilateral 
hearing loss from that date.    

VA examination in November 1991 revealed puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
25
55
60
LEFT
-----
20
50
65
85

The average puretone threshold was 40 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and 64 
percent in the left ear.  The examiner's notes indicated that 
the veteran's hearing loss should be rated based on puretone 
results only.  

The veteran underwent another VA examination in November 
1995.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
40
55
60
LEFT
-----
30
50
70
85

The average puretone threshold was 44 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in both the right ear and 
the left ear.

VA examination in February 2001 showed puretone thresholds, 
in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-----
40
55
65
75
LEFT
-----
50
75
85
100

The average puretone threshold was 59 in the right ear and 78 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 68 
percentage in the left ear.

VA medical records include reports of numerous outpatient 
audiology evaluations.  Although clearly reflecting bilateral 
hearing loss, the results from these examinations, unless 
otherwise reported herein, were provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  Outpatient notes dated in July 
1999 observed that the veteran's audiology testing over the 
previous ten years had essentially stabilized.  Outpatient 
audiology notes dated in 1999 and 2001 indicated that 
puretone results of audiometric testing were inconsistent, 
suggesting a functional overlay.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim 
for an original or an increased rating, the claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 20 
percent disabling.  During the applicable rating period, VA 
promulgated new regulations amending the rating criteria for 
hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its July 2002 statement of the case, such that 
the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.  
In any event, after careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
amended regulation is not more favorable to the veteran than 
the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2002); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2002); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the November 1991 and 
February 2001 VA examination to Table VI yields a Roman 
numeral value of V for the right ear and VI for the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is evaluated as 20 percent disabling.  
Applying the results of the November 1995 VA examination 
yields a Roman numeral value of IV for the right ear and V 
for the left ear.  Applying these values to Table II, the 
hearing loss is evaluated as 10 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2002); 38 C.F.R. § 4.87 (1998). 


Earlier Effective Date for Service Connection for Right Ear 
Hearing Loss

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

In this case, the veteran was separated from active duty in 
September 1954.  The RO received his original claim for 
service-connected disability compensation, for disorders 
including hearing loss, on April 18, 1990.  There is no 
indication from the claims folder or allegation from the 
veteran that he filed a claim prior to this date.  Because 
the claim was received more than one year after separation 
from service, the effective date for an award of service 
connection based on that claim can no earlier than the date 
of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Although the veteran essentially claims entitlement to an 
earlier effective date based on the existence of his hearing 
loss since service, the law simply provides for no effective 
date of award in this case earlier than the date of claim, or 
April 18, 1990.  
 

ORDER

As new and material evidence has been received, the claim for 
service connection for Meniere's syndrome is reopened.  To 
that extent, the appeal is allowed.  

Service connection for Meniere's syndrome is denied.  

An initial disability rating greater than 20 percent for 
bilateral hearing loss is denied.  

An effective date earlier than April 18, 1990 for the award 
of service connection for right ear hearing loss is denied.   




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

